UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53643 Living 3D Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization 87-0451230 (I.R.S. Employer Identification No.) 109 Lafayette Street, Suite 802 New York, New York 10013 (Address of principal executive offices, including zip code) (212) 925-4759 Registrant’s telephone number, including area code 25 Camelia Avenue San Francisco, California 94112 (Former name or former address, if changed since last report) Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox As of June 30, 2013, the aggregate market value of the registrant's common equity held by non-affiliates computed by reference to the average of closing bid and ask prices ($0.25) of the registrant's most recently completed second fiscal quarter was: $1,533,477 There were 69,703,480 shares of the registrant’s common stock issued and outstanding as of March 31, 2014. Documents Incorporated by Reference:None. Special Note Regarding Forward-Looking Statements This annual report contains forward-looking statements, as that term is defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would” and similar expressions intended to identify forward-looking statements.Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements.These forward-looking statements include, among other things, statements relating to: our ability to find suitable markets for and increase sales of the existing products we offer and develop and commercialize new products; our ability to successfully source manufacturing capacity for the products we offer; our reliance on intellectual property rights held by our directors and principal shareholders; our ability to obtain additional capital in future years to fund expansion of our product line, new marketing initiatives and/or acquisitions; economic, political, regulatory, legal and foreign exchange risks associated with our operations; or the loss of key members of our senior management. Also, forward-looking statements represent our estimates and assumptions only as of the date of this annual report. You should read this report and the documents that we reference and filed as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future or other events occur in the future. Use of Certain Defined Terms Except where the context otherwise requires and for the purposes of this report only: "Company," "we," "us," "our," "Living 3D" and "Registrant" refer to Living 3D Holdings, Inc. (formerly known as AirWare International Corp.; formerly known as Concrete Casting Incorporated), a corporation incorporated in Nevada; "Exchange Act" refers to the Securities Exchange Act of 1934, as amended; "PRC," "China," and "Chinese," refer to the People’s Republic of China (excluding Hong Kong, Macau and Taiwan); "Securities Act" refers to the Securities Act of 1933, as amended; "U.S. dollars," "dollars"and "$" refer to the legal currency of the United States; "HK Dollars" refers to Hong Kong dollars, the legal currency of Hong Kong. "Renminbi" and "RMB" refers to the legal currency of the People’s Republic of China. 1 Unless otherwise stated, we have translated balance sheet amounts with the exception of equity at December 31, 2013 at HK Dollars 7.8 and RMB 6.1171 to US $1.00 and at HK dollars 7.8 to US $1.00 at December 31, 2012.We have stated equity accounts at their historical rate.The average translation rates applied to income statement accounts for the year ended December 31, 2013 were at HK Dollars 7.8 and RMB 6.1858 and HK Dollars 7.8 for the year ended December 31, 2012.We make no representation that the HK Dollars, Renminbi or U.S. dollar amounts referred to in this annual report could have been or could be converted into U.S. dollars, HK Dollars or Renminbi as the case may be, at any particular rate or at all. See "Risk Factors" for discussions of the effects of fluctuating exchange rates on the value of our common stock. Any discrepancies in any table between the amounts identified as total amounts and the sum of the amounts listed therein are due to rounding. For the sake of clarity, this report follows English naming convention of first name followed by last name, regardless of whether an individual’s name is Chinese or English. For example, the name of our President will be presented as "Jimmy Kent-Lam Wong," even though, in Chinese, his name would be presented as "Wong Jimmy Kent-Lam." In this annual report, we are relying on and we refer to information and statistics regarding the three dimensional or 3D, technology industry that we have obtained from various cited government and institute research publications. This information is publicly available for free and has not been specifically prepared for us for use or incorporation in this annual report or otherwise. We have not independently verified such information, and you should not unduly rely upon it. Where to Obtain More Information We are a reporting company under the Exchange Act of 1934. You may obtain annual, quarterly, and special reports and other information that we file with the Securities and Exchange Commission (“SEC”).You may read and copy any document that we file with the SEC at the SEC’s Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Electronic filings filed on or after July1, 1992 are available via the Electronic Data Gathering Analysis and Retrieval System (“EDGAR”) at the public reference facility.The SEC also maintains a web site that contains reports, proxy and information statements and other materials that are filed through EDGAR which can be accessed at http://www.sec.gov. Our filings may also be accessed through the SEC’s website (http://www.sec.gov).We will provide a copy of any or all documents incorporated by reference herein (exclusive of exhibits unless such exhibits are specifically incorporated by reference therein), without charge, to each person to whom this annual report is delivered, upon written or oral request to Living 3D Holdings, Inc., at 109 Lafayette Street, Suite 802 New York, New York 10013, our telephone number is (212-925-4759) and our web address is www.living3d.com. We will furnish record-holders of our securities with annual reports containing financial statements, audited and reported upon by our independent auditors, quarterly reports containing unaudited interim financial information and such other periodic reports as we determine to be appropriate or as may be required by law. 2 Part I Item 1.Business. Living 3D is a globally integrated enterprise that targets intersection of 3D Technology and effective business. The Company specializes in the design, development, production, sale and marketing of “auto stereoscopic 3D" technology, or Auto 3D products. The products we market are based on"auto stereoscopic 3D" technology, or Auto 3Dwhich means that viewers are not required to wear 3D glasses in order to experience the 3D effects of the screen, and instant switching between two dimensional, or 2D, and 3D viewing is enabled.We believe that this gives us a competitive advantage over other suppliers of 3D products requiring the use of a visor or glasses in order to experience a 3D effect. The Company also provides technical and support services of 3D in software development, contents production and hardware configuration to a wide range of industries, including entertainment, education, consumer electronics, medical diagnosis, scientific research and, in particular, media and advertising. The Company aims at customizing product requirements and specifications in order to enhance the power of product displays in business advertising and special operational environments. The Company with its strategic partners has recently entered into a memorandum of understanding and has formed a joint venture, 3D Science & Cultural Products International Exchange Center in Tianjin, China that will enable the vendors from different countries around the world to showcase 3D technology and promote the sale and marketing of international 3D Products. Through innovative and reliable provision of products and services as well as collaboration with other strategic partners, the Company is embarking the following new strategic directions: Enabling enterprises to fully exploit the power and capacity of 3D technology; Satisfying the full range of media display in business advertising and business operation; Enabling a truly integrated solution for 3D applications and powerful display specially customized for business requirements and operations; and Developing and delivering a comprehensive low cost media content development and productivity environment We market our 3D technologies and products under our Living 3D brand in the PRC. Corporate History Concrete Casting was incorporated on October 28, 1987 in the state of Nevada under the name Staco Incorporated.It was organized for the purpose of conducting business as a transfer agent.This business was unsuccessful as a transfer agent and became inactive.The business remained inactive until November 30, 2001, when it acquired certain assets from Cordell Henrie, a sole proprietor doing business as "Concrete Casting" and he became its president.Staco Incorporated changed its name to Concrete Casting Incorporated on January 17, 2002.The assets acquired included drawings, plans and concepts regarding the design of replicas of antiquities to be cast in concrete and marketed to the U.S. landscaping market.From such point through December 31, 2007, Concrete Casting's focused on concrete products though its emphasis changed from replicas of antiquities to construction applications, such as casted window wells and water features for landscaping use. Mr. Henrie eventually was no longer able to devote the time necessary to Concrete Casting’s product development and he resigned as an officer and a director as of December 31, 2007.Because Concrete Casting's development in the concrete casting business was not sufficiently mature to make it commercially viable, the decision was made to shut down development of concrete products and discontinue those operations. In 2008, Concrete Casting hired Kevin J. Asher as its new president to locate and acquire new business opportunities.At such time, Concrete Casting was a shell company with nominal assets whose sole business was to identify, evaluate and investigate various companies with the intent to effect a reverse merger transaction under which it would acquire a target company with an operating business to continue the acquired company’s business as a publicly-held entity. On July 1, 2010, Concrete Casting changed its name to "AirWare International Corp." and on September 27, 2011, AirWare International changed its name to "Living 3D Holdings, Inc." 3 On December 8, 2011, certain of the prior shareholders of Living 3D Holdings, Inc. (formerly AirWare International Corp. and formerly Concrete Casting Incorporated), a Nevada corporation and a publicly held and traded company (the "Company”), who were the holders of a majority of the issued and outstanding shares of capital stock of the Company (the "Selling Shareholders") and Jimmy Kent-Lam Wong, June Mon Yon, Chang Li, Kin Wah Ngai and Lin Su (each, a "Purchaser" and collectively, the "Purchasers"), entered into a stock purchase agreement (the "Stock Purchase Agreement").Under the terms of the Stock Purchase Agreement, the Purchasers purchased from the Selling Shareholders an aggregate of 3,627,426 of the shares (the "Purchase Shares") of common stock, par value $0.001 per share, of the Company owned by the Selling Shareholders on December 8, 2011 (the “Closing Date”), for an aggregate consideration of $385,000 (the "Stock Purchase"). Also on the Closing Date, the Company, Living 3D Holdings Ltd, a British Virgin Islands corporation and a privately held company (“L3D-BVI”), and all of the shareholders of L3D-BVI (the “L3D-BVI Shareholders”) entered into a share acquisition and exchange agreement (the "Share Exchange Agreement"). Under the terms of the Share Exchange Agreement, the Company acquired from the L3D-BVI Shareholders all of the issued and outstanding shares of common stock of L3D-BVI (the "L3D-BVI Shares") making L3D-BVI a wholly-owned subsidiary of the Company, and, in exchange for all of the L3D-BVI Shares (the “Share Exchange”), the Company issued to the L3D-BVI Shareholders an aggregate of 62,590,880 shares (the “Exchange Shares”) of its common stock.L3D-BVI was incorporated on June 23, 2008 under the laws of the British Virgin Islands and was, at the time of the Stock Purchase and Share Exchange, a privately held company, while the Company was a publicly held and traded company on the OTC Bulletin Board under the symbol "CCSG." Upon the completion of the Stock Purchase and the Share Exchange, our business became that of L3D-BVI, our wholly-owned subsidiary. As prior to the Stock Purchase and the Share Exchange, the Company had no operating activities, the financial statements and Management’s Discussion and Analysis reflect the activity of L3D-BVI for all periods presented.Upon the closing of the Stock Purchase and the Share Exchange, the shareholders of the Company retained an aggregate of 3,485,174 shares of common stock and the former L3D-BVI Shareholders acquired an aggregate of 66,218,306 shares of common stock, for a total of 69,703,480 shares of common stock issued and outstanding.Accordingly, the former L3D-BVI Shareholders own approximately 95% of the Company's total issued and outstanding common stock.The foregoing descriptions of the terms of the Stock Purchase Agreement and the Share Exchange Agreement are qualified in their entirety by reference to the provisions of such documents included as exhibits in our filings with the SEC. The terms the “Company,” “we,” “us,” or “our” refer to Living 3D Holdings, Inc., a Nevada corporation, (formerly known as AirWare International Corp. and formerly known as Concrete Casting Incorporated). Recent Development On June 18, 2013, Living 3D (Hong Kong) Limited ("L3D-HK") entered into an agreement with China 3D Industrial Park Company Limited, a Chinese corporation ("China 3D"), and Tianjin 3D Technology Company Limited, a Chinese corporation ("Tianjin 3D"), to form a joint venture company, 3D Science & Cultural Products International Exchange Center. The principal activities of the joint venture company is the provision of a platform for the exhibition and trading of 3D products and the transfer of 3D technology. The total capital of 3D Science & Cultural Products International Exchange Center will be RMB 10,000,000 (approximately US $1.6 million).L3D-HK and China 3D have each committed to contribute RMB 4,500,000 (approximately US $0.7 million) of such amount and each will own 45% of the joint venture.L3D-HK and China 3D are to make their respective capital contributions as follows: RMB 1,500,000 (approximately US $0.24 million) on or before July 31, 2013; RMB 1,500,000 (approximately US $0.24 million) on or before December 31, 2013; and RMB 1,500,000 (approximately US $0.24 million) on or before May 31, 2014. L3D-HK and China 3D had made their capital contribution on August 30, 2013 and August 1, 2013 respectively. Tianjin 3D will contribute certain assets valued at RMB 1,000,000 (approximately US $0.16 million) for its equity interest of 10% in the joint venture. 4 The Company also entered into a memorandum of understanding (the “Gegu MOU”) effective July 12, 2013 with Tianjin Gegu Economy Development Administration and Service Center (“Gegu”) pursuant to which the parties have agreed to form the Tianjin 3D Technology Products Exchange Center (the “Center”). The Center is intended for international and domestic partners to engage in commerce in 3D technology, culture and education related products. Gegu has agreed to provide the Company with the use of four buildings and one exhibition building, aggregating approximately 5,910 square meters, for use in setting up the Center. Gegu is an entity owned by the local government of Gegu, Jinnan, Tianjin. The Gegu MOU provides that Gegu will not charge the Company any rent or administration fees. However, the Company has agreed to pay 25% of the net profit of the Center, if any, to Gegu. The Company does not expect that the Center will achieve profitability within at least the first three years of operations. Moreover, there can be no assurance that the Center will achieve profitability after three years, if at all. Jimmy Kent-Lam Wong, the Company's CEO, a director and principal shareholder, is also one of two directors of China 3D and through his affiliates owns a 50% interest in China 3D.Chang Li, the Company's Chief Technology Officer and a director, is the second director of China 3D.Additionally, Chang Li is the sole director and shareholder of Tianjin 3D, which also owns a 50% interest in China 3D. Sourcing and Manufacturing We have contracted with third party manufacturers for the production of the displays we have sold to date.Such manufacturers produce these products using OEM parts under specifications and informal licenses granted by certain of our directors and principal shareholders.These directors and principal shareholders do not receive any compensation for these licenses.See Item 13 “Certain Relationships and Related Transactions, and Director Independence.”We do not have any contracts with our third party manufacturers. Marketing, Distribution and Sales We have conducted limited marketing efforts to date.We have made all of our sales to date in the PRC to government and research entities and educational institutions.We have sold large LED displays (approximately three by three meters), 3D TV’s and 3D panels.We do not have any personnel dedicated to marketing, distribution and sales, nor do we have any agreements in place related to those functions.To date, certain of our directors and principal shareholders have carried out these functions, but their efforts have been limited to the sale of a small number of products.We intend to continue to utilize their services as necessary as we seek to add additional personnel to assist in our marketing and sales functions.In the future, given sufficient capital, we intend to market the products we sell through our participation in industry trade shows and conferences and through public relations and event sponsorships. Sources and Availability of Raw Materials and Principal Suppliers We have relied, and expect to continue to rely, on third parties to manufacture products for us to market and sell.Although we expect to use our current manufacturers for future product orders we obtain, we do not have any obligation to use such manufacturers nor do we have any future product orders pending.Given our current level of operations, we have not had problems obtaining sufficient supplies of raw materials or component parts.We do not have multiple sources of supply for these items, but believe there are readily available alternative sources at acceptable prices. Inventory, Operating Capital and Seasonality We have no inventory because we have our products manufactured only after we receive orders.In the future, we may seek to store products pending sale at the manufacturing facilities that produced such products, if feasible.We do not maintain any warehouse facility. Our business is too new to be able to assess whether seasonality could be a material factor in our business.We do not require material amounts of operating capital because we are in the development stage and have not yet commenced significant revenue operations. 5 Dependence on Major Customers We have no major customers at this point. Competition The market for 3D hardware technology is still in its early stages.Nonetheless, there are already many established and early stage companies that address the 3D display market in one way or another, including makers of 3D televisions and mobile phones, such as Panasonic Corporation, Samsung Electronics Corporation, Ltd., Sony Corporation and X6D Limited.For the most part, these companies do not use Auto 3D technology, and thus do not compete directly with the products we seek to market.However, at this time, we consider them to be competitors generally in the effort to market 3D monitor solutions to end-user businesses.Nearly all of these companies have significantly greater human and economic resources than we do and there can be no assurance that we will be able to effectively compete with them for market share. Intellectual Property We rely on certain intellectual property rights held by Jimmy Kent-Lam Wong and Chang Li, who are directors and principal shareholders, for the manufacture of the 3D products we have marketed and sold to date.Such parties have licensed these rights on an informal, as needed basis, to third party manufacturers and to us to enable us to make the sales we have made to date.Such intellectual property consists principally of trade secrets and know-how.The owners of the intellectual property have not explored whether it may be protectable by patents.We have not paid any compensation to the license holders for these licenses.These licenses have been verbal and the license holders are under no obligation to continue to offer us such licenses in the future, nor have the licenses included any terms other than the implied right to use the intellectual property to manufacture the products we have sold to date.For example, the verbal licenses have not included any indemnification provision to protect us if the products infringe on any third-party intellectual property rights, or any representations or warranties with regard to non-infringement or other matters.Accordingly, we may have liability for infringement or similar matters that arise with respect to the products we have sold to date.We can offer no assurance that we will be able to obtain future licenses on terms acceptable to us, or on any terms, or to successfully develop or contract for the development of new designs to enable us to manufacture new products for sale in the future. Patents, Trademarks and Trade Secrets We own the internally developed trademarks and copyrights used in connection with the marketing, distribution and sale of products we have sold to date.However, we have not registered any of these trademarks or copyrights and there can be no assurance that we will be able to protect such trademarks and copyrights from infringement or third party claims, if any.We have not filed for any patents on our products or technologies. We rely on the trade secrets and know-how of certain of our directors and principal shareholders to produce the products we sell.We have not entered into confidentiality or invention assignment or license agreements with such parties.Nor have we or such parties entered into similar agreements with our third party manufacturers.We do, however, generally divide the steps for production of our products among different manufacturers according to their expertise and specialization and to protect our trade secrets.Moreover, no assurance can be given that third parties will not independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets and know-how. Research and Development We have not engaged in research and development activities since our inception. 6 Governmental Regulation The market for 3D technology is affected by a wide range of U.S. and international regulations, including regulations related to taxation and import-export controls, which could negatively impact the market for the devices we sell or decrease potential profits to the Company. Costs and Effects of Compliance with Environmental Laws; Environmental Matters We are not aware of any material costs or impacts on our business related to compliance with federal, state or local environmental laws regarding the products we intend to market and sell. Insurance We do not carry any kind of product liability or other business insurance. Legal and Administrative Proceedings We are not a party to any material legal or administrative proceedings, and we are not aware of any threatened material legal or administrative proceedings against us. Facilities We have an office in the United States at 109 Lafayette Street, Suite 802, New York, New York 10013.Our office in Hong Kong is located at Room 1402-04, 14/F, Fourseas Building, 212 Nathan Road, Kowloon, Hong Kong.We have no other facilities. Employees As of December 31, 2013, we had 12 full-time employees. Corporate Information The Company's principal executive offices in the United States are located at 109 Lafayette Street, Suite 802, New York, New York 10013. Item 1A. Risk Factors. Not applicable. Item 1B. Unresolved Staff Comments. None. Item 2.Properties. Our executive office in Hong Kong consists of approximately 500 square feet located at Room 1402-04, 14/F, Fourseas Building, 208-212 Nathan Road, Kowloon, Hong Kong.The lease commenced on October 1, 2011 and continues through December 31, 2014.We share this space with other affiliates of our CEO and do not pay rent.Our offices in the United States are located at 109 Lafayette Street, Suite 802, New York, New York 10013.This office is furnished to us by an individual at no charge. Our Center is located at Gegu Tianjin. Gegu has agreed to provide the Company with the use of four buildings and one exhibition building, aggregating approximately 5,910 square meters, for use in setting up the Center. Gegu is an entity owned by the local government of Gegu, Jinnan, Tianjin. The Gegu MOU provides that Gegu will not charge the Company any rent or administration fees. However, the Company has agreed to pay 25% of the net profit of the Center, if any, to Gegu. The Company does not expect that the Center will achieve profitability within at least the first three years of operations. Moreover, there can be no assurance that the Center will achieve profitability after three years, if at all. 7 Item 3.Legal Proceedings There are no claims, actions, suits, proceedings or investigations that are currently pending or, to our knowledge, threatened by or against us, or with respect to our operations or assets, by or against any of our officers, directors or affiliates. Item 4.Mine Safety Disclosures Not applicable. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The common stock of the Company is quoted on the OTC Bulletin Board under the symbol “ETLT” (previously “CCSG”).Although our common stock is quoted on the OTC Bulletin Board, it has traded sporadically with no significant volume.Consequently, the information provided below may not be indicative of the price of our common stock under different conditions. The high/low closing prices of our common stock were as follows for the periods below.The quotations below reflect inter-dealer bid prices without retail markup, markdown, or commission and may not represent actual transactions: High Close Low Close Year Ended December 31, 2013 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Year Ended December 31, 2012 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Holders of Common Stock As of March 31, 2014, we had approximately 75 stockholders of record for our common stock. Dividend Policy To date, we have not declared or paid cash dividends on our shares of common stock.The holders of our common stock will be entitled to non-cumulative dividends on the shares of common stock, when and as declared by our board of directors, in its discretion.We intend to retain all future earnings, if any, for our business and do not anticipate paying cash dividends in the foreseeable future.Any future determination to pay cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements, general business conditions and such other factors as our board of directors may deem relevant. 8 Securities Authorized for Issuance under Equity Compensation Plans As of March 31, 2014, the Company does not have in place any equity compensation plans. Plan category Numberof securitiesto beissued uponexercise of outstanding options, warrants andrights Weighted-average exercise priceof outstanding options, warrants and rights Numberof securities remainingavailable forfutureissuance underequity compensationplans (excluding securities reflected in column (a)) Equity compensation plans approved by shareholders -0- $
